DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            LORETTA HUNT,
                               Appellant,

                                     v.

                    JP MORGAN CHASE BANK, N.A.,
                             Appellee.

                               No. 4D22-1147

                           [December 22, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE18-
025446.

   Loretta Hunt, Sunrise, pro se.

    Elliot B. Kula and William D. Mueller of Kula & Associates, P.A., Miami,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, LEVINE and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.